HOOD, Judge.
Defendant, Sherman J. Smith, appealed from judgments rendered by the trial court on February 11 and February 16, 1971.
*498The appellant has not filed a brief in this court, and neither he nor his attorney appeared on the date the case was scheduled for argument and submission. No explanation has been given for his failure to appear. Under those circumstances, this court considers the appeal as having been abandoned and has concluded that the appeal should be dismissed. See Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S., page 392.
The appeal taken in this suit by defendant, Sherman J. Smith, thus is dismissed at his costs.
Appeal dismissed.